The year 
2014 is a special one for Europeans — a special year 
of commemoration. In the summer 100 years ago, 
European diplomacy failed and the world slid into the 
First World War. Seventy-five years ago, Germany 
attacked its neighbour Poland, plunging the world into 
the Second World War. Twenty-five years ago, the 
Berlin Wall fell, bringing an end to the world’s decades-
long division into East and West.

However, merely to look back and remember would 
not be enough in this year of commemoration. On the 
contrary, we must ask ourselves: what have we learned 
for the future? The most important lesson learned 
from that history was the establishment of the United 
Nations, for the United Nations embodies the world’s 
hope for peace. That hope derives from an idea which 
is as simple as it is revolutionary: there is peace when 
the world sets rules for itself and replaces the law of 
force with the force of law, when conflicts are resolved 
at the negotiating table and not on the battlefield, when 
the world renounces, step by step, the cynical logic of 
violence.

To date, the United Nations has provided a universal 
foundation for the hope for peace. But that universality 
is under threat from the ghosts of the past and from new 
demons.

In 2014 our world seems to be unraveling. Crises are 
coming at us thick and fast. That is why it is not enough 
simply to call upon the United Nations. No, we need to 
breathe life into that call. Hope will remain but a hope, 
an unattainable goal, unless States are prepared to take 
on responsibility. The United Nations is not a forum 
onto which we can shrug off responsibility. The United 
Nations is a forum whereby we assume responsibility.

Germany, embedded in a united Europe, is prepared 
to take on responsibility in and with the United Nations. 
First and foremost we have a responsibility to the people 
bearing the brunt of the suffering in the crises.

Next month Germany will host a conference in 
Berlin to mobilize urgently needed humanitarian 
assistance for the millions of Syrian refugees. My 
country will play its part, and I sincerely hope that 
many others will follow suit. Support is needed above 
all by Syria’s neighbours. They are doing a tremendous 
job but are also under tremendous strain due to the huge 
influx of displaced persons and refugees from Syria.

The Ebola epidemic is raging in West Africa. 
It is bringing suffering and death into the homes of 
individual families. It is endangering the cohesion 
of entire societies. That is why we are sending 
humanitarian and medical assistance and setting up an 
airlift to the region. I am delighted that many volunteers 
in my country have responded to the call, saying, “I 
want to go there to help on the spot”.

Above and beyond the immediate solidarity, 
however, we need a long-term commitment. We need 
the expertise of the World Health Organization and 
the coordinating umbrella of the United Nations, 
particularly in the long term as we try to strengthen 
States and health-care systems. Germany will contribute 
to both of those goals. We cannot bring the dead back to 
life, but we may be able to prevent far too many more 
people dying of Ebola who ought not to be dying if they 
were treated. And we must certainly make sure that the 
next epidemic does not have consequences as deadly as 
the one we are still fighting.

If we are to move towards the hope of peace, we need 
many small steps — the commitment of individuals, 
bilateral diplomacy and regional initiatives. But none 
of that can replace the United Nations. Only the United 
Nations can provide a universal foundation for the hope 
of peace. That foundation is international law, to which 
everyone who belongs to the community of nations in 
the United Nations, and those who want to belong, has 
subscribed. That is what must be preserved; that is the 
core of our hope for peace.

That is why I must here mention the conflict 
in Ukraine. Some people in the Hall may regard it 
as nothing more than a regional conflict in Eastern 
Europe. But I am convinced that that view is incorrect. 
I believe that that conflict affects each and every one of 
us. Not just any State, but a permanent member of the 
Security Council — Russia — has, with its annexation 
of Crimea, unilaterally altered existing borders in 
Europe and has thus violated international law. We 
must counter that dangerous sign, because we must not 
allow the power of international law to be eroded from 
the inside. We must not allow the old divisions between 
East and West to re-emerge in the United Nations.

Because so much is at stake in that conflict, not 
only for the people of Ukraine but also for the future of 
international law, Germany and its partners have taken 
on responsibility and committed themselves vigorously 
to defusing the conflict. I am under no illusion: a 
political solution is still a long way off. However, just a 
few weeks ago we were on the brink of a direct military 
confrontation between Russian and Ukrainian armed 
forces. I am happy to say that diplomacy prevented the 
worst. Now the priority must be to bring about a lasting 
ceasefire and achieve a political solution, one based on 
the principles of the United Nations and preserving the 
unity of Ukraine.

I am not discussing only Ukraine. As long as that 
conflict is simmering and as long as Russia and the 
West are in a dispute over Ukraine, there is a threat 
of paralysing the United Nations. We therefore need a 
Security Council that is able and willing to act to tackle 
the new and, in the long term, far more important tasks 
we are facing. The world of 2014 is plagued not only by 
the old ghost of division, but also by new demons.

We are all shocked by the unspeakable brutality of 
the terrorists who misuse the name of God in carrying 
out their evil deeds. My question is, ought we not to 
be particularly worried that the preachers of hate are 
drawing in young people who have grown up in the 
midst of our own societies?

That is why that, too, is not exclusively a regional 
conflict — a problem in Iraq or in Syria or in Africa, 

where terrorists are stamping on the fundamental rights 
of women and girls in particular. That barbarity is 
directed against every one of us, and against everything 
for which the United Nations stands.

Precisely for that reason, our response needs 
to go much further than the immediately necessary 
humanitarian and military response. Germany is 
making substantial contributions to both, including 
militarily. But all that must be part of a political alliance 
against the terror of the Islamic State in Iraq and Syria. 
My country is strongly committed to that alliance, and 
I very much hope in particular that the societies of the 
Middle East, realizing that far more is at stake than just 
their security, will also join.

In a world haunted both by old ghosts and new 
demons, we have to be able to pursue both paths. On the 
one hand, we must steadfastly continue to work towards 
political solutions in Ukraine, in the Middle East, in 
Syria, but at the same time we must tackle the huge 
tasks of the twenty-first century.

I am referring to the fight against climate change. 
Germany is contributing $1 billion dollars to the Green 
Climate Fund. And we will support our closest partner, 
France, on the road to a successful Paris climate summit 
in 2015 and to a universal and legally binding climate 
convention, which we urgently need.

I am also referring to the digital age. Yes, the 
Internet should be a global, free, open and safe space. 
But that is not a matter solely for Government agencies 
or big companies. That global, free, open and safe space 
must be shaped by society as a whole. If we fail to act, 
the vast technological possibilities will sweep aside the 
human dimension. We need an international law for the 
digital world. Resolution 68/167, which we introduced 
together with Brazil, has made a start in that direction, 
I hope, at the United Nations.

I am also referring to the post-2015 agenda, because 
the fight against poverty begins with asking how we 
actually create value. How do we create prosperity? 
That question is not only directed at a few countries 
in need of help. Rather, it is a call to the whole world 
for more sustainable economic activity. With its shift to 
renewable energies, Germany has set out on a path that, 
although not easy, is one the world must take if we want 
to preserve our natural resources and if the fight for 
scarce resources, water and arable land is not to become 
the major conflict of the twenty-first century.

Our children will judge us by those huge tasks. 
They will look back, just as we are looking back at 
our forebears in this year of commemoration. Having 
learned from two World Wars, our forebears established 
the United Nations as their lesson to us. If we want to 
continue that lesson, if we want to master the tasks 
facing us, then we must further develop this institution. 
The United Nations is not a finished product. Perhaps it 
will never be a finished product. It must evolve further, 
so that in all its parts, including the Security Council, it 
reflects today’s world.

I believe that the United Nations is worth every 
effort, for in it lives the world’s hope for peace and a 
legal order. I assure the Assembly that my country will 
play its part in making that hope a reality, step by step.
